FERGUSON, Judge.
A clause in the parties’ commercial contract provided:
*317Arbitration is the sole remedy hereunder and it shall be held in accordance with the law of New York State, and judgment of any award may be entered in the courts of that State, or in any other court of competent jurisdiction.
Condor Group, Inc., the appellee, is a Florida corporation. After successfully arbitrating a dispute with Condor in New York, the appellant, Lewis & Peat Coffee, Inc., filed this action in Dade County for confirmation of the arbitration award. It was dismissed for lack of jurisdiction.
Contrary to the decision of the trial court, we hold that the Dade County Circuit Court is a court of competent jurisdiction to confirm the award. See Murphey v. Dean Witter & Co., 392 So.2d 286 (Fla. 4th DCA 1980) (Anstead, J. concurring specially) (Florida court had jurisdiction to confirm arbitration award even though the award was made in New York). By terms of the parties’ agreement, any court with jurisdiction over the parties and the subject matter was empowered to confirm or vacate the award.
Reversed and remanded for further consistent proceedings.